Herbert R. Brown, J.,
concurring. While I join in the syllabus and judgment of the majority, I reach this result by a slightly different approach.
In R.C. 4123.519 the legislature has said that notice of appeal from a decision of the regional board shall be filed with the court of common pleas within sixty days after receipt of the decision appealed from or the date of receipt of the order of the commission refusing to permit an appeal from the regional board. The legislature then provides: “Such filings shall be the only act required to perfect the appeal and vest jurisdiction in the court.” (Emphasis added.)'
The next paragraph of R.C. 4123.519 enumerates what the notice of-appeal shall contain.1 Thus, the legislature has specified (1) an act of jurisdiction and (2) a guide to the content of the notice of appeal.
*12In the case sub judice, the act of jurisdiction (under the above two-prong analysis) has been accomplished. What has not been accomplished is a strict compliance with what the notice of appeal should contain. Yet, there has been no demonstration that any party was or could be misled as to the basis for the appeal. If the legislature decides to make the content of a notice of appeal jurisdictional, the legislature may specifically so provide.
We have already held that the provisions of R.C. 4123.519 which detail the content of a notice of appeal are not jurisdictional. In the first paragraph of the syllabus to Mullins v. Whiteway Mfg. Co. (1984), 15 Ohio St. 3d 18, 15 OBR 15, 471 N.E. 2d 1383, we held:
“The provision in R.C. 4123.519 requiring inclusion of the date of the decision appealed from in a workers’ compensation notice of appeal is non-jurisdictional.”
We held in Mullins, supra, at paragraph two of the syllabus, that R.C. 4123.519 shall be liberally construed and, in effect, overruled Cadle v. General Motors Corp. (1976), 45 Ohio St. 2d 28, 74 O.O. 2d 50, 340 N.E. 2d 403. See, also, Wells v. Chrysler Corp. (1984), 15 Ohio St. 3d 21, 15 OBR 18, 472 N.E. 2d 331; and State, ex rel. Ormet Corp., v. Burkhart (1986), 25 Ohio St. 3d 112, 25 OBR 160, 495 N.E. 2d 422, in which decisions we essentially ignored Cadle.
Piecemeal adjudication with respect to the elements of content in a notice of appeal serves only to confuse the law and litigants. I am persuaded that the act of filing is, as specified by the legislature, the jurisdictional requirement and that the content of the notice of appeal should be measured by substantial compliance with the legislative provisions as substantial compliance is defined in the syllabus adopted by the majority today. To do so furthers the underlying principle that cases should be decided on their merits rather than upon technicalities.

 R.C. 4123.519 provides in part:
*12“Notice of appeal shall state the names of the claimant and the employer, the number of the claim, the date of the decision appealed from, and the fact that the appellant appeals therefrom.”